DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-10, 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, it is claimed that the “filling comprises a composite material that is not a cement” in lines 14-15 which it is considered a negative limitation which is indefinite and new matter. See MPEP 2173.05 (i) “Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the recitation that the filling includes a veneer placed over the guide hole is confusing by contradicting the claim 1 description that the filling location is within the guide hole, making the claim indefinite.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is objected to under 37 CFR 1.75, as being dependent on cancelled claim 13.  Applicant is required to cancel the claim, or amend the claim to place the claim in proper dependent form, or rewrite the claim in independent form.  For the proposes of the prior art rejection below, claim 14 is interpreted as being dependent on claim 11.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hertz (US 20100190137 A1), in view of Falk et al. (US 6540514 B1), in further view of Sendax (WO 0064369 A1), and in further view of Sapian (US 20030224328 A1).
[AltContent: arrow][AltContent: textbox (Tap)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Guide hole)][AltContent: ][AltContent: textbox (Side face)][AltContent: ][AltContent: textbox (Side face)][AltContent: arrow][AltContent: textbox (Top chewing face)][AltContent: arrow][AltContent: textbox (Prosthesis body)]
    PNG
    media_image1.png
    180
    384
    media_image1.png
    Greyscale


[AltContent: ][AltContent: textbox (Narrow section )][AltContent: ][AltContent: textbox (Top chewing face)][AltContent: textbox (Prosthesis body)]
[AltContent: arrow][AltContent: textbox (Tap)][AltContent: ][AltContent: textbox (Bottom implanting face)][AltContent: arrow]
    PNG
    media_image2.png
    227
    404
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    224
    440
    media_image3.png
    Greyscale


Regarding claim 1, Hertz discloses a dental prosthesis (13) including: 
a body, the prosthesis being a replacement for a missing tooth (see annotated Fig. 2 and 3, and [0024] – where the body is a temporary crown), the body having a tooth-shape and formed to replicate the tooth of a patient and to be implanted into a mouth of the patient (see [0015] – where the body is fit adjacent to an edentulous side of a jawbone of the patient), the body including a top chewing face, a bottom implanting face, and side faces;  
10wherein the body forms a guide hole (13) from the top face to the bottom face, the guide hole forming a channel sized to guide a drill, and sized to closely receive a drill bit to prevent the drill bit from straying off a path guided by the guide hole during a drilling operation (see [0015] – “with the bridge in place and using the tube as a guide, a pilot bore is drilled in the jawbone at the location”);
a screw/pin, the screw/pin attached to the body and the screw/pin having a head engaged with a shoulder defined within the guide hole below the top chewing face of the body (see annotated Fig. 3 above and [0030-0031] – if the tube 13 is plugged after the implant 15 is inserted into the drilled bore, it is understood that the head is below the top chewing face of the body to provide space for the plugging material), and the screw extending beyond the bottom 15implanting face (see [0015] – “the implant pin if fitted into the drilled bore”); 
a filling within the guide hole above the head of the screw closing an opening of the guide hole at the top chewing face (see [0015] and 0060-0031] – “tube is plugged”).  
However, Hertz does not disclose that the screw is a self-drilling screw, and the filling includes a composite material that is not a cement.
Falk et al. teaches that typical dental restoration surgery for implanting a dental implant can use pins or screws for fastening devices into bone matter (see col. 4, lines 6-12). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the pin of Hertz, with the screw of Falk, because a pin or a screw can be used to hold in place dental restoration to the jaw. Therefore, substituting the pin with the screw it is considered a design choice.
However, Hertz/Falk does not disclose that the screw is a self-drilling screw, and the filling includes a composite material that is not a cement.
Sendax teaches dental implant including a self-drilling screw (self-tapping thread (101) that provides the insertion of the implant into the bone and at the same time creates the threads grooves in the bone wall while the screw is inserted in the bone (see page 7, lines 17-20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the threads of the screw of Hertz/Falk, with the self-drilling screw of Sendax, in order to promote the insertion of the implant into the bone while at the same time it is created the thread groove on the bone cavity wall. 
 However, Hertz/Falk/Sendax does not disclose that the filling includes a composite material that is not a cement.

    PNG
    media_image4.png
    516
    410
    media_image4.png
    Greyscale

Sapian teaches a dental implant and prosthesis (50) including a filling plugging composite material (84) to cover a cavity on the prosthesis (50) that were open to install the prothesis on the implant (see annotated Fig. 5 above and [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the filling material of Hertz/Falk/Sendax, with the composite filling material of Sapian, in order to avoid the accumulation of food material into the interior of the prosthesis that can cause odor and/ potential infection in the mouth. 
Regarding claim 2, Hertz/Falk/Sendax/Sapian discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Hertz discloses further including a tab (12) extending from one side face of the body, the tab configured to be adhered to an adjacent tooth (see annotated Fig. 2 -4 above).  
Regarding claim 4, Hertz/Falk/Sendax/Sapian discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Hertz discloses further including a plurality of tabs, each tab extending from one side face of the body (see annotated Fig. 2 and 4 above, where it includes a tab on each side), each of the plurality of tabs being configured to be adhered to an adjacent tooth (see annotated Fig. 4 above, where the tabs are attached to the next adjacent tooth, therefore are adhered to said tooth).
Regarding claim 5, Hertz/Falk/Sendax/Sapian discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Hertz discloses Hertz discloses that the tab is adhered to the adjacent tooth, and wherein the body is mounted to a bone of the patient by a screw/pin, the screw/pin positioned at 25least partially in the guide hole (see annotated Fig. 4 above, where the tabs are attached to the next adjacent tooth, therefore are adhered to said tooth).
Regarding claim 6, Hertz/Falk/Sendax/Sapian discloses the claimed invention substantially as claimed, as set forth above for claim 2, and where Hertz discloses a method of forming and installing the dental prosthesis of claim 1 including the steps of: 
forming the dental prosthesis with the guide hole (see annotated Fig. 2 where the dental prosthesis and guide hole are formed);
positioning the dental prosthesis in the implantation area of the patient (see step 3 of Fig. 1 and [0015] – “the tooth implant is done according to the invention by first fitting to teeth adjacent an edentulous site of a jawbone…”); and  
5implanting a screw through the guide hole and into a bone, the screw remaining partially in the guide hole (see [0015] – “providing in the bridge a guide tube oriented in alignment with a location on the site where an implant pin is to be seated” and [0017] – “guide tube can be unplugged and the tube can be used again to drill or cut through the gum. Once the outer end of the implant is exposed, the screw closing its threaded bore is extracted and replaced with a the second-stage of the implant…”, therefore, it is understood that a screw can be used too).
Regarding claim 7, Hertz/Falk/Sendax/Sapian discloses the claimed invention substantially as claimed, as set forth above for claim 6, and where Hertz discloses further including the step of adhering a tab (12) extending from the side face of the body to an adjacent tooth once the body has been positioned in the implantation area (see annotated Fig. Fig. 4 above, where the tabs are attached to the next adjacent tooth, therefore are adhered to said tooth).  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hertz (US 20100190137 A1), in view of Falk et al. (US 654514 B1), in further view of Sendax (US 0064369 A1), and in further view of Sapian (US 20030224328 A1) as applied to claim 6 above, and further in view of Taub et al. (WO 2004030565 A1).
Regarding claim 12, Hertz/Falk/Sendax/Sapian discloses the claimed invention substantially as claimed, as set forth above for claim 6. 
However, Hertz/Falk/Sendax/Sapian does not disclose the step of forming the dental prosthesis including scanning a removed tooth of the patient using a computer; and generating the prosthesis automatically using a computer-controlled system based on the scanned removed tooth. 
Taub et al. teaches a method for preparing a physical model from a digital data, where in the step 125 a device 40 receives an input of a 3D virtual teeth model (constituting a 3D representation of a patient's dentition), based on digital information for the fabrication of a physical teeth model, where in step 160 describes fabricating the physical teeth model from the 3D virtual teeth model data.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hertz/Falk/Sendax/Sapian with the dental prosthesis formed from the scanned of the removed tooth of the patient of Taub, in order to provide a more accurate version of the tooth/teeth to be replaced than from a typical method of using a molding material on the patient’s teeth to form the molding of the tooth/teeth to be replaced, that when removed from the tooth/teeth of the patient might create errors in the mold (see first paragraph of the Background of the Invention).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hertz (US 20100190137 A1), in view of Falk et al. (US 654514 B1), in further view of Sendax (US 0064369 A1), and in further view of Sapian (US 20030224328 A1 as applied to claim 1 above.
Regarding claim 20, Hertz/Falk/Sendax/Sapian discloses the claimed invention substantially as claimed, as set forth above for claim 1.
However, Hertz/Falk/Sendax/Sapian does not disclose that the shoulder is defined with the guide hole closer to the bottom implanting face than the top chewing face.
It would have been an obvious to one of ordinary skill at the time of the claimed invention to modify location of the shoulder in the guide hole of Hertz/Falk/Sendax/Sapian so as to arrive at a location that is closer to the bottom implanting face than the top chewing face, since the shoulder within the guide hole is present in the body and it is well known in the art and furthermore, a change in the location of the shoulder in the guide hole is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Allowable Subject Matter
Claims 11 and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 11, the claim includes allowable subject matter of claim 13 that was indicated in page 19 of the last Office action of 14 June 2022.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a method of fixedly implanting a dental prosthesis including the step of adhering a tab extending from the side face of the dental prosthesis to an adjacent tooth once the dental prosthesis has been positioned in the implantation area in combination with the elements set forth in the claim. 
However, the allowance of the claims 11 and 14-19 are conditioned by fixing the objection to claim 14 described above in page 3 of the present Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/RALPH A LEWIS/Primary Examiner, Art Unit 3772